DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-9, 12-15, 18-21, and 24-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding the previous grounds of rejection under 35 U.S.C. §101, Examiner notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance, the independent claims 1, 9, 15 and 21 are not directed to an abstract idea. The present claims do not recite elements which fall into one of the groupings of abstract ideas including mental processes, mathematical concepts, or certain methods of organizing human activity. Although the claims include the concept of accessing medical data which may fall into the grouping of certain methods of organizing human activity, the specific elements of the claims include technical aspects such that the elements beyond that which falls into certain methods of organizing human activity including personal interactions or managing personal behavior.  Therefore, the claims are not directed to an abstract idea.

The dependent claims 4-8, 12-14, 18-20 and 24-25 are allowed because they depend on claims that are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVANGELINE BARR/Primary Examiner, Art Unit 3626